Citation Nr: 0428285	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-21 713	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pancreatitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for retinal damage of 
the left eye.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1971 to November 
1981.  He did not serve in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

Historically, the veteran was notified in October 2000 of a 
September 2000 rating action denying - as not well grounded 
- his claims for service connection for pancreatitis, 
retinal damage of the left eye, hypertension, and diabetes.  
The RO subsequently readjudicated the claims in May 2002 in 
light of the Veterans Claims Assistance Act (VCAA) 
eliminating the well-grounded requirement.  And although the 
RO reopened the claims, they were nevertheless denied on the 
merits (de novo).  An even more recent January 2003 RO rating 
action also denied service connection for an acquired 
psychiatric disorder.

As discussed below, like the RO, the Board finds that new and 
material evidence has been presented to reopen the claims for 
pancreatitis, retinal damage of the left eye, hypertension, 
and diabetes.  However, except for service connection for 
hypertension (which is being granted), the Board is not 
adjudicating these issues on the merits, just yet, but 
instead is remanding these claims to the RO for 
further development and consideration.  The claim for service 
connection for an acquired psychiatric disorder also is being 
remanded to the RO for additional development.  The remanding 
of these claims to the RO will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was notified in October 2000 of a September 
2000 rating decision denying - as not well grounded - his 
claims for service connection for pancreatitis, retinal 
damage of the left eye, hypertension, and diabetes.  He did 
not initiate an appeal of that decision. 

2.  Some of the additional evidence received since that 
September 2000 denial, however, was not previously of record 
and is so significant that is must be considered in order to 
fairly decide the merits of these claims.  

3.  The newly received evidence establishes that it is as 
likely as not that the veteran's current hypertension is of 
service origin.  


CONCLUSIONS OF LAW

1.  The RO's September 2000 decision denying service 
connection for pancreatitis, retinal damage of the left eye, 
hypertension, and diabetes is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  The evidence received since that September 2000 decision 
is new and material and, therefore, sufficient to reopen 
these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).  

3.  The veteran's hypertension was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 and 1137 (West 
2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  
Pelegrini II, at 120.  Therefore, according to GC, the 
Pelegrini II Court did not hold that VA must vitiate all AOJ 
decisions rendered prior to November 9, 2000 denying service 
connection claims that were still pending before VA on that 
date in order to provide VCAA notice and adjudicate the 
claims anew.  VAOGCPREC 7-2004 at 2-3.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice by letter of July 2002, which was after the May 2002 
rating decision reopening his claims, but denying them on a 
de novo basis.  So this was not in strict accordance with the 
holding in Pelegrini II insofar as the timing of the VCAA 
notification.  However, this notice was prior to the January 
2003 rating decision denying service connection for an 
acquired psychiatric disorder and, at least to this extent, 
was in keeping with the holding in Pelegrini II regarding the 
timing of the VCAA notice.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
And bear in mind, as already alluded to in VAOPGCPREC 7-2004 
(July 16, 2004), VA need not use any magical language in 
conveying this message to him.  In addition, the General 
Counsel's opinion stated VA may make a determination as to 
whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
him.  For example, where he was asked to provide any evidence 
that would substantiate his claims, a more generalized 
request in many cases would be superfluous.  Id.  

The July 2002 VCAA letter requested that the veteran provide 
or identify any evidence supporting his claims.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's service medical records (SMRs) have been 
obtained, as have many private clinical records and VA 
clinical records.  

Also, to support his claims, the veteran testified at a June 
2004 videoconference hearing before the undersigned Veteran's 
Law Judge of the Board.  And a transcript of that proceeding 
is on file for consideration.

Moreover, in light of the favorable outcome with respect to 
the claim for service connection for hypertension, there can 
be no possible prejudice to the veteran in going ahead and 
adjudicating this claim.  And with respect to his other 
claims, they are being reopened - which also is favorable, 
albeit not an altogether grant, and remanded to the RO for 
further development before actually being decided on the 
merits.  Obviously then, this also precludes any possible 
prejudice.  His remaining claim for a psychiatric disorder is 
being remanded, too, so this is equally true for that claim 
as well.

II.  Reopening the Previously Denied Claims for Service 
Connection

As mentioned, the veteran's initial claims for service 
connection for pancreatitis, retinal damage of the left eye, 
hypertension, and diabetes were denied as not well grounded 
in September 2000.  He did not initiate an appeal of that 
decision, even though he was notified of it in an October 
2000 letter.  Nevertheless, in a December 2000 letter he was 
notified by the RO that, due to recent legislative changes 
made by Public Law 106-475 (i.e., the VCAA), VA could 
reconsider claims denied on the basis that they were not well 
grounded.  So the RO stated that due to this legislation, his 
claims were being reopened and proceeded to request 
additional evidence and information from him.

Section 7(b)(2) of the VCAA provides that "[a] denial of 
dismissal ... of a claim for benefits ... that (A) became final 
during the period beginning on July 14, 1999, and ending on 
the date of enactment of this Act [November 9, 2000]; and (B) 
was issued by [VA or any court] because the claim was not 
well grounded (as that term was used in section 5107(a) of 
title 38, United States Code, as in effect during that 
period.) shall, under section 7(b)(1) "upon the request of 
the claimant or on [VA's] own motion, order the claim 
readjudicated under chapter 51 of such title, as amended by 
this Act, as if the denial or dismissal had not been made."

However, even if it was technically incorrect to state that 
the impact of Public Law 106-475 was so liberalizing as to 
create a new basis of legal entitlement, which would warrant 
reopening, there is no prejudice to the veteran in light of 
the holding of the Board that new and material evidence has 
been submitted to reopen the claims.  Generally see Spencer 
v. Brown, 4 Vet. App. 283, 288 - 89 (1993); Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998) (1992 extension of presumption 
of aggravation to peacetime veterans was procedural, changing 
the evidentiary standard, and not liberalizing for purpose of 
creating a new basis for a claim); see also Anglin v. West, 
11 Vet. App. 361 (1998) (change to VA's M21-1 as to evidence 
for proof of stressors did not create a new basis of 
entitlement).  

The net result is that, regardless of which approach is 
taken, the claims denied in September 2000 must be reopened 
and readjudicated on a de novo basis.

Thus, assuming the September 2000 rating decision became 
final and binding on the veteran based on the evidence then 
of record, within the meaning of 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103, this, in turn, means 
there must be new and material evidence to reopen the claims 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Indeed, this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the reopening of the claims was 
due to actions taken by the RO prior to August 2001, i.e., 
prior to the cutoff date.  Therefore, the amended version of 
38 C.F.R. § 3.156(a), providing a new definition of new and 
material evidence, does not apply; instead, the former 
definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III.  Analysis

Pancreatitis

The September 2000 rating decision found that the veteran had 
had an acute and transitory attack of pancreatitis during 
service but that chronic pancreatitis was not shown.  The 
evidence on file at the time of that rating decision included 
the SMRs which revealed that in November 1980 there was an 
impression of active acute pancreatitis.  In December 1980 
there was an assessment of acute pancreatitis of uncertain 
etiology, which was resolving.  In an medical history 
questionnaire in conjunction with the service discharge 
examination it was noted that the veteran had had acute 
pancreatitis in December 1980, for which he had been 
evaluated and was presently taking Maalox for control of 
symptoms.  

On VA general medical examination in June 1982 it was noted 
that the veteran complained of a little pain in the left side 
of his abdomen and that he continued to take Maalox.  On 
examination of his abdomen there were no masses, rigidity or 
oganomegaly.  He felt that his pancreas was not currently 
bothering him.  The diagnoses included a history of 
pancreatitis but currently with negative findings.  VAOPT 
records reflect that in June 2000 it was noted that the 
veteran's creatine levels continued to rise.  

The new evidence continues to show that the veteran has 
abnormal creatinine levels.  He was hospitalized in January 
and February 1984 at the Bluefield Regional Medical Center 
and the admitting diagnoses included pancreatitis.  

An abnormal creatinine level was noted in a March 1998 
statement from a private physician.  A November 2000 VAOPT 
record noted that the veteran had had pancreatitis 20 years 
earlier which recurred off and on.  

On VA endocrine examination in December 2001 the claim file 
was reviewed and after an examination the diagnosis was 
possible pancreatitis in 1976 but no evidence of pancreatitis 
at this time.  Similarly, clinical records of the Bluefield 
Regional Medical Center reflect that a January 2002 abdominal 
ultrasound revealed the veteran's pancreas was unremarkable.  

On the other hand, when the veteran was hospitalized in May 
2002 at the Bluefield Regional Medical Center he was 
evaluated for, in part, recurrent pancreatitis.  He was 
scheduled for an abdominal ultrasound and an MRI of the 
pancreas with biliary tree, but if these were conducted the 
results were not reported in the discharge summary.  The 
discharge diagnoses included a history of recurrent 
pancreatitis.  

VAOPT records reflect that in July 2002 it was reported that 
the veteran had had four unexplained episodes of acute 
pancreatitis attributable to alcohol but he swore that he did 
not use alcohol.  

So, the new evidence is sufficient to conclude that it is 
possible that the veteran has had additional episodes of 
pancreatitis since military service and, in turn, this is 
sufficient to reopen the claim because it suggests that a 
possible continuation of his inservice pancreatitis.  

Retinal Damage of the Left Eye

The SMRs reveal that on examination in June 1973 the 
veteran's uncorrected near visual acuity was 20/20 in each 
eye and uncorrected distant visual acuity was 20/25 in each 
eye.  He was found to have asthenopia due to photophobia and 
very small pupils, and he was issued prescription glasses.  
In May 1975 he had a left eye injury, and presented for 
treatment with a 1/2 inch scratch under his left eye and the 
next day he had ecchymosis.  Several days thereafter he 
complained of double vision.  An X-ray revealed no fracture 
but there was a question of whether there was clinical 
evidence of an occult blowout fracture.  He had a bulbar 
subconjuntival hemorrhage and it was presumed that his 
diplopia on upward gaze would resolve in a few days and might 
be the cause of his temporary muscle weakness.  

On periodic examination in June 1977 it was noted that he had 
had glasses for defective vision since 1974.  On 
opthomological examination in July 1979 it was noted that he 
complained of blurred vision which was greater in the left 
eye than in the right eye.  

On service discharge examination in September 1981 the 
veteran's uncorrected near vision was 20/30 in the right eye 
and 20/40 in the left, correctable to 20/20 in each eye, and 
his uncorrected distant visual acuity was 20/20 in the right 
eye and 20/30 in the left eye, correctable to 20/20 in each 
eye.  In an adjunct medical history questionnaire he 
complained of having or having had eye trouble.  It was noted 
that he wore glasses to correct defective visual acuity in 
both eyes.  

On VA opthamological examination in June 1982 no records were 
available to the examiner but the veteran related a history 
of inservice trauma of the left eye.  A nurse found the 
veteran's visual acuity to be 20/20 in the right eye and 
20/50 in the left but the examiner found the vision to be 
20/50 in each eye, correctable to 20/20 in each eye.  On 
retinoscopy the veteran was found to be myopic.  On physical 
examination his lenses, lids, conjunctivae, pupils, and fundi 
were all negative.  The veteran complained of double vision 
for distant and near vision.  Testing showed he had right 
hyperopia.  The examiner noted that from the examination, and 
without review of past clinical records or findings, he could 
not associate the veteran' current condition to his inservice 
injury.  The diagnoses were (1) impaired vision, bilaterally, 
due to myopia and correctable, (2) right hyperopia, (3) 
double vision due to right hyperopia, and (4) the cause of 
the hyperopia was not determined.  

Clinical records received since the September 2000 rating 
action reflect continued ocular evaluations.  In March 1997 
Dr. Blaydes reported that the veteran had blurred vision when 
his blood sugar level was elevated.  The impressions were 
non-insulin dependent diabetes mellitus without retinopathy 
and a refractive error/ presbyopia.  A March 1998 statement 
from a private physician notes that another physician had 
reportedly told the veteran that there was no evidence of eye 
damage due to diabetes.  A February 1999 private clinical 
record notes assessments that include glaucoma.  

A November 2000 VAOPT record reflects that the veteran had 
had diplopia for the past 19 years of undetermined cause.  
The assessments were glaucoma suspected and dry eye with 
symptoms.  

It is not clear whether the claim file was available on the 
two VA ocular examinations that took place in February 2002 
but the second examination found mild cataracts formation but 
normal retinal tissue without hemorrhages or lesions but the 
nerve head showed large cupping in each eye.  The diagnoses 
were ocular hypertension and beginning cataracts.  The second 
examination was noted that further evaluations were needed to 
rule out glaucoma.  

Here, because service connection is being granted for 
hypertension, the most recent diagnosis of ocular 
hypertension on VA ocular examination in February 2002 is 
sufficient to reopen the claim for ocular disability of the 
left eye.  Additionally, the veteran's continued complaints 
of diplopia (double vision) are sufficient to reopen the 
claim since although it was previously found to be due to 
hyperopia, no cause for the hyperopia was found.  

Hypertension

The SMRs show that in September 1974, when the veteran had a 
viral syndrome, his blood pressure was 125/90.  In January 
1976 he complained of having a headache for 5 days.  On 
examination he had tenderness over the frontal and maxillary 
sinuses.  In September 1978 he complained of left-sided chest 
pain.  His blood pressure was 100/70 and an electrocardiogram 
was negative.  The impression was musculoskeletal pain.  

On service discharge examination in September 1981 the 
veteran's blood pressure was 112/80 and a chest X-ray 
revealed his cardiac silhouette was shifted slightly to the 
right and was unchanged.  In an adjunct medical history 
questionnaire he complained of having or having had frequent 
or severe headaches, dizziness or fainting spells, pain or 
pressure in his chest, and high or low blood pressure.  It 
was noted that his frequent headaches and dizziness were 
secondary to depression and that his chest pains were due to 
smoking.  However, it was also noted that he had had episodic 
high blood pressure readings but had not received any 
treatment.  

On VA general medical examination in June 1982 the veteran's 
systolic blood pressure readings ranged from 100 to 116 and 
his diastolic readings ranged from 68 to 82.  A chest X-ray 
revealed his heart size was within normal limits.  

The veteran underwent VA hospitalization in June 2000 after 
complaining of headaches for 3 weeks accompanied by blurred 
vision.  He had lacunar stroke after having had very high 
blood pressure.  At admission it was noted that he was taking 
anti-hypertensive medication.  A June 2000 VAOPT record 
reflects a diagnosis of hypertension.  A September 2000 VA 
chest X-ray found the aorta appeared somewhat tortuous and 
the impression was borderline cardiomegaly.  

Clinical records received since the September 2000 rating 
action reflect continued treatment for hypertension.  The 
veteran was hospitalized in January and February 1984 for 
dizziness due to hypertension at the Bluefield Regional 
Medical Center. 

Clinical records from 1984 to 1995 from the Virginia 
Department of Corrections, where the veteran was employed, 
reflect diastolic blood pressure readings in January and July 
1984 of 110.  A March 1998 statement from a private physician 
notes that the veteran had had hypertension since 1984.  

On VA examination in December 2001, the claim file was 
available, and the veteran reported that hypertension had 
been first diagnosed in 1982.  After an examination the 
diagnosis was hypertension with arteriosclerotic 
complications.  

On VA examination in April 2002, the claim file was available 
and after being reviewed, and after an examination, the 
diagnosis was hypertension, poorly controlled.  The examiner 
opined that he could find no evidence of any elevated blood 
pressure during service but since he was diagnosed with 
hypertension shortly after service discharge it was as likely 
as not that the hypertension was service-connected and that 
he may have had episodic [elevated] blood pressures while on 
active duty.  

This opinion is the only competent medical evidence 
addressing the question of a nexus between the veteran's 
current hypertension and his military service.  It is 
favorable and sufficient to reopen the claim.  Moreover, 
since the recent VA examiner indicated the veteran may have 
had episodic high blood pressure readings, and this is 
exactly what was noted in the medical history questionnaire 
at service discharge, in the judgment of the Board it is 
sufficiently definitive to warrant granting service 
connection for hypertension.  This is especially true in the 
absence of any medical opinion to the contrary.

Diabetes Mellitus

The SMRs are negative for diabetes, as is the report of VA 
general medical examination in June 1982.  VAOPT records in 
June 2000 are the first clinical records to reflect a 
diagnosis of diabetes.  

Clinical records received since the September 2000 rating 
action reflect continued treatment for diabetes.  The veteran 
testified that he had not received inservice treatment for 
diabetes (page 13) and it was first found in November 1990 
(page 33).  A discharge summary of the veteran's March 1997 
hospitalization at the Bluefield Regional Medical Center 
reflects that he had previously undiagnosed diabetes 
mellitus.  On VA examination for diabetes in December 2001 
the claim file was available for review.  The diagnosis was 
non-insulin dependent diabetes mellitus.  



Here, the veteran contends that his diabetes is due to 
chronic pancreatitis.  Because a claim for service connection 
for pancreatitis is also at issue and because there is 
sufficient evidence to reopen that claim, the claim for 
service connection for diabetes also must be reopened.


ORDER

The petition to reopen the claims for service connection for 
pancreatitis, retinal damage of the left eye, hypertension, 
and diabetes is granted, subject to the Board's further 
development of the evidence concerning the claims for 
service connection for pancreatitis, retinal damage of the 
left eye, and diabetes.

But as no further development is needed, the claim for 
service connection for hypertension is granted.


REMAND

Private clinical records from J. Brookins Taylor, M.D., 
include a January 2002 office note indicating the veteran 
receives Social Security disability benefits.  However, no 
records concerning any such award have been obtained and 
associated with the other evidence on file.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any Social Security Administration (SSA) disability 
benefits award and the underlying medical records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999) (duty to obtain SSA 
records exist once appellant submitted well grounded service 
connection claim).  

The veteran testified that post-service private treatment 
records of J. Brookins Taylor, M.D., either had been misfiled 
or were on microfiche (pages 10 and 11 of the transcript).  
But in an April 2001 statement Dr. Taylor reported that his 
office had been unable to locate the veteran's records.  

The RO should obtain the reports of the abdominal ultrasound 
and MRI of the veteran's pancreas conducted during his 
hospitalization in May 2002 at the Bluefield Regional Medical 
Center, since this may provide conclusive proof as to whether 
he has chronic pancreatitis as alleged.

The veteran testified that he had received treatment for his 
eyes at Lawrence Optical and at Landview Optical (page 15), 
but these records also are not on file.  As well, he 
testified that he had received private treatment and 
evaluation for his eyes by the VA optometrist that conducted 
the VA examinations in February 2002, who had informed him 
that his current left eye disorder might be related to his 
in-service trauma (pages 27, 28, 29, and 30 of the 
transcript).  So the RO should attempt to secure these 
records and a statement from that optometrist as to the 
etiology of any current eye pathology(ies).  

The veteran also testified that a VA physician at Beckley VA 
Medical Center had stated that his pancreatitis could be the 
cause of his current diabetes mellitus, but that this 
physician was no longer employed at that VA facility (page 
13).  He also testified that a physician's assistant at 
Beckley VA Medical Center had stated that the veteran's 
psychiatric disorder was related to military service (page 
34), and that his performance during service deteriorated due 
to psychiatric disability.  Consequently, his service 
personnel file should be obtained and reviewed in conjunction 
with this claim (page 36).  

The evidence on the claims, as a whole, however, is 
ultimately indeterminate.  The veteran requested VA nexus 
opinions as to each of his claims for service connection 
(page 36).  In deciding these claims, the Board cannot 
indulge in an exercise of its' own medical judgment.  Rather, 
there must be independent medical evidence in the record to 
make these determinations.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  So medical opinions are indeed 
needed to resolve these complex issues and decide this 
appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003).  Also, because the claims for 
service connection for pancreatitis, retinal damage of the 
left eye, and diabetes are reopened, VA must now provide a 
medical examination or obtain a medical opinion as to whether 
there is a nexus between these claimed disabilities and the 
veteran's military service, and in the case of his diabetes 
between this disorder and his pancreatitis.  See 38 C.F.R.] 
§ 3.159(c)(4) (providing a medical examination or obtaining a 
medical opinion) and Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
September 2003).  

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration: 

1  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  This includes 
requesting that the veteran submit all relevant 
evidence in his possession concerning his claims 
for service connection for pancreatitis, retinal 
damage of the left eye, diabetes mellitus, and an 
acquired psychiatric disorder 
(Note:  as indicated, his claim for hypertension 
has been granted in this decision, in full, so 
that claim is no longer at issue).

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

3.  Obtain the veteran's service personnel file 
and associate it with the other evidence of 
record.



4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for the 
disabilities at issue.  Ask that he complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider since military service.

*This should include, but is not limited to, all 
post-service (1) records from Dr. J. Brookins 
Taylor, including any microfiche records;(2) the 
abdominal ultrasound and MRI performed at the 
Bluefield Regional Medical Center during the 
veteran's May 2002 hospitalization;(3) records 
from Lawrence Optical; (4) records from Landview 
Optical; (5) records from the private office of 
the VA optometrist that conducted the two February 
2002 VA examinations.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

5.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he now 
has chronic pancreatitis and, if so, assess the 
nature, time of onset, and etiology of the 
disorder.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not that any chronic pancreatitis that 
the veteran now has is of service origin.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

6.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of all current ocular 
pathology(ies) that the veteran now has.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any ocular pathology that the veteran now 
has is of service origin or whether it is at least 
as likely as not that any glaucoma, hypertensive 
retinopathy, or diabetic retinopathy manifested 
within one year of service discharge in November 
1981.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed pathologies are otherwise proximately due 
to or the result of the veteran's now service-
connected hypertension.  (Note:  this latter 
question includes indicating whether it is at 
least as likely as not that the now service-
connected hypertension has aggravated any current 
ocular pathology, and, if so, to what extent above 
and beyond the level of impairment existing prior 
to the aggravation.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



7.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the veteran's current 
diabetes mellitus.  Specifically, the examiner 
should render an opinion as to whether it is at 
least as likely as not that any diabetes is of 
service origin or whether it is at least as likely 
as not that any diabetes manifested within one 
year of service discharge in November 1981.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed diabetes is otherwise proximately due to 
or the result of any pancreatitis.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

8.  Schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion concerning 
the nature, etiology, and probable time of onset 
of each psychiatric disorder that he currently 
has.  The VA examiner should indicate whether it 
is at least as likely as not that any psychiatric 
disorder currently present is etiologically 
related to the veteran's service in the military.  

And to facilitate making this determination, send 
the claims folder 
(c-file) to the examiner for a review of the 
veteran's pertinent medical history.  The 
rationale for all opinions expressed should be 
discussed.  The examination report must confirm 
that the claims folder was reviewed. 

9.  Then readjudicate the claims that remain on a 
de novo basis.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of the 
case (SSOC) and give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



